People v Vasquez (2018 NY Slip Op 07658)





People v Vasquez


2018 NY Slip Op 07658


Decided on November 13, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2018

Sweeny, J.P., Manzanet-Daniels, Gische, Gesmer, Singh, JJ.


7579 6397/10

[*1]The People of the State of New York, Respondent,
vAnthony Vasquez, Defendant-Appellant.


Christina A. Swarns, Office of the Appellate Defender, New York (Victorien Wu of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Nicole Coviello of counsel), for respondent.

Judgment, Supreme Court, New York County (A. Kirke Bartley, Jr., J.), rendered December 18, 2012, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him to a term of 3½ years, with 3 years' postrelease supervision, unanimously reversed, on the law, the plea vacated, and the matter remanded for further proceedings.
At no time before sentencing did the court ever inform defendant that the enhanced sentence he would receive if he violated the conditions of his plea agreement would include postrelease supervision (PRS) (see People v McAlpin, 17 NY3d 936 [2011]). The references by the prosecutor and defense counsel to PRS immediately before the court imposed sentence did not provide the kind of notice that would require defendant to preserve this claim (see People v Ziegler, 149 AD3d 634 [1st Dept 2017]; People v Singletary, 118 AD3d 610 [1st Dept 2014]).
In light of this determination, we find it unnecessary to reach any other issues.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 13, 2018
CLERK